


Exhibit 10.2


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




This First Amendment to Employment Agreement (“First Amendment”) is made by and
between Richard S. Denning (“Executive”) and Cumulus Media Inc. (“Company”) on
this 30th day of March, 2016.


WHEREAS, Executive and Company are parties to that certain Employment Agreement
dated November 29, 2011 (“Agreement”);


WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof; and


WHEREAS, this First Amendment, once executed by the Parties, shall be
incorporated into the Agreement and shall have the same force and effect as if
it were part of the original Agreement between the Parties.


NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:


1.
Section 4(b) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:



“(b) At the end of each calendar year during the Employment Period, Executive
shall be eligible to receive an annual bonus in a target amount of forty percent
(40%) of Executive’s Base Salary, or such higher amount as determined in the
sole discretion of the Chief Executive Officer (the “Target Bonus”).  Each
calendar year during the term of this Agreement, at the sole election of the
Chief Executive Officer, the Chief Executive Officer will propose to the
Compensation Committee of the Board of Directors of the Company an executive
incentive plan (“EIP”) that establishes the bases upon which bonus decisions for
such Executive are to be made for that year.  Such bases may include, without
limitation, the achievement of performance criteria/goals relating to Executive,
the various Job Duties of Executive, and/or the performance of the Company as a
whole, as such criteria and goals are determined each year in good faith by the
Chief Executive Officer.  In the event that the Compensation Committee approves
an EIP proposed by the Chief Executive Officer, such EIP shall be the basis upon
which any bonus is awarded to Executive for that year.  If the Compensation
Committee does not approve an EIP for any given year, or the Chief Executive
Officer elects not to propose one, the bases for awarding a bonus to Executive
for that year shall be governed by the bonus provisions of this Agreement that
were in effect  immediately prior to January 1, 2016. In addition, beginning
with 2016, for any year coincident with the determination by the Compensation
Committee of the performance criteria for each such year, the Compensation
Committee may adjust, only in respect of that year, the Target Bonus applicable
thereto. The actual amount of the bonus payable hereunder (the “Annual Bonus”)
shall be paid to Executive by no later than March 15 of the year following the
year to which it relates, so long as Employee is actively employed by the
Company and has not provided a notice of resignation to the Company or received
a notice of termination for Cause from the Company, in each case as of the last
day of the calendar year to which the bonus relates.”






--------------------------------------------------------------------------------




2.
All capitalized terms used herein, unless given specific definitions in this
First Amendment shall have the definition ascribed to such terms in the
Agreement.



3.
This First Amendment shall be effective as of January 1, 2016 (the “Effective
Date”).



Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.


This First Amendment may be executed in any number of counterparts, each of
which when taken together shall constitute one and the same original instrument.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this First Amendment the day and year indicated herein.


COMPANY    
                        
By:
 
/s/ Joseph P. Hannan
 
 
Joseph P. Hannan
 
 
Title: Senior Vice President, Treasurer and Chief Financial Officer



EXECUTIVE
                        
By:
 
/s/ Richard S. Denning
 
 
Richard S. Denning

            




